--------------------------------------------------------------------------------

Exhibit 10.8


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).


PROPYLENE SUPPLY CONTRACT
 
This Propylene Supply Contract (“Contract”) is effective as of September 29,
2009, by and between PL Propylene LLC, a Delaware limited liability company
(“Seller”), and INEOS Olefins and Polymers USA, a division of INEOS USA LLC, a
Delaware limited liability company (“Buyer”) (where the context so permits,
Seller and Buyer may be collectively referred to herein as the “Parties”).
Seller agrees to sell and deliver and Buyer agrees to purchase and accept
delivery of the product described below, in the quantities and during the period
set forth in this Contract.


Period:
The term of deliveries under this Contract shall commence on the Commencement
Date and end on December 31, 2013 (“Contract Term”) and thereafter will continue
subject to either Party’s right to terminate as of December 31, 2013, or as of
December 31st of any year thereafter by giving at least twelve (12) Months prior
written notice.
 
 
If the Contract Term is extended beyond December 31, 2013, then the term
“Contract Term” shall include such extended period of time; and for each
additional year all of the terms and conditions set forth herein shall remain
the same, including, without limitation, the purchase price (“Purchase Price” as
set out in the Purchase Price Section below) and the quantity of Product Seller
shall sell and Buyer agrees to purchase.
 
Commencement
 
Date:
The “Commencement Date” shall occur on the date specified by Seller in written
notice to Buyer.  Seller shall keep Buyer informed of (i) Seller’s projected
completion date for the propylene production facility and (ii) the estimated
Commencement Date.
 
 
If the completion of the construction of Seller’s propylene plant and Seller’s
commencement of contractually obligated deliveries as required hereunder has not
occurred by March 31, 2011, and such delay has not been caused by Force Majeure
Events(s), then Buyer shall have the right to terminate this Contract by
providing Seller with thirty (30) days prior written notice, which notice must
be provided, if at all, prior to the completion of the construction of Seller’s
propylene plant and Seller’s commencement of deliveries required hereunder.

 

--------------------------------------------------------------------------------

Product(s):
Chemical Grade Propylene (“CGP”), meeting the specifications set forth in
Attachment A-1 attached hereto, or Polymer Grade Propylene (“PGP”) meeting the
specifications set forth in Attachment A-2. The PGP and CGP to be purchased
hereunder may be referred to in this Contract collectively and individually as
“Product.”
 
Quantity:
During the Contract Term, Seller agrees to sell and Buyer agrees to purchase and
pay for the following quantity of Product(s):
 
 
Subject to proration for the month and year in which the Commencement Date
occurs (as set forth below), Buyer will be purchasing a minimum amount of
160,000,000 pounds up to a maximum amount of 200,000,000 pounds of Product on an
annual basis throughout the Contract Term.  For each calendar month (“month”)
Buyer shall purchase at least the Monthly Minimum and no more than the Monthly
Maximum:



YEAR
Monthly Minimum
Monthly Maximum
2010
11,000,000
17,000,000
2011
11,000,000
17,000,000
2012
11,000,000
17,000,000
2013
11,000,000
17,000,000
2014
11,000,000
17,000,000
2015
11,000,000
17,000,000



 
Notwithstanding the Monthly Minimum and Maximum requirements set forth above,
for each calendar year Buyer shall manage its monthly nominations and purchases
to ensure that over such calendar year it nominates and purchases at least
160,000,000 pounds of Product and no more than 200,000,000 pounds of Product. 
The quantity of Product for the month in which the Commencement Date occurs will
be prorated for that month based on the number of days remaining in the month
from the Commencement Date divided by the number of days in such month.  The
minimum and maximum quantity of Product for the calendar year in which the
Commencement Date occurs will be prorated for that year based on the number of
months remaining in that year.
 
 
All quantities of Product shall be purchased and paid for on a stream basis.

 
2

--------------------------------------------------------------------------------

Purchase Price: 
The CGP Product will be priced at the final undiscounted U.S. Gulf Coast region
Chemical Grade Propylene contract price for the delivery month as published in
the end of month issue of CMAI’s Monomers Market Report (“CG Propylene Contract,
Benchmark”) less a discount of *****%; provided however, such discount shall not
be greater than ***** cents per pound.
 
 
The PGP Product will be priced at the final undiscounted U.S. Gulf Coast region
Polymer Grade Propylene contract price for the delivery month as published in
the end of month issue of CMAI’s Monomers Market Report (“PG Propylene Contract,
Benchmark”) less a discount of *****%; provided however, such discount shall not
be greater than ***** cents per pound.
 
 
Notwithstanding anything to the contrary contained herein, unless otherwise
expressly agreed by the Parties, if at the time any invoice is sent, CMAI has
not yet reported the necessary price in the Monomers Market Report, then the
Product reflected in the invoice in question will initially be priced on the
basis of the price of the immediately preceding month.  Once the appropriate
monthly price is reported by CMAI in the Monomers Market Report, Seller shall
promptly reissue the invoice for the month in question, which invoice shall
provide for the appropriate adjustment to reflect changes from the initial
invoice.  Any additional amounts owing by Buyer shall be paid within 15 days of
the receipt of such invoice and any credits owing to Buyer shall be applied to
the next invoice delivered by Seller.
 
 
If in any given month a range of prices is reported by CMAI for Product
purchased hereunder, then the applicable CMAI price to be used hereunder for
calculating the Purchase Price shall equal the arithmetic average of the CMAI
listed prices for the applicable Product.
 
Delivery Point:
For CGP, the Delivery Point shall be into the Exxon CGP pipeline system for
delivery to Buyer at Buyer’s Green Lake facility or at other locations mutually
agreed upon in writing by Buyer and Seller.  For PGP, the Delivery Point shall
be at locations mutually agreed upon in writing by Buyer and Seller.  If Seller
delivers PGP, Buyer agrees to reimburse Seller for all third party
transportation and/or exchange fees Seller incurs in connection with the
delivery of PGP.
Delivery/ Title
 
Transfer:
Deliveries of Product will be made to Buyer at the Delivery Point.  Title to,
risk of loss for, and possession and control of the Product will pass to Buyer
at the Delivery Point.

 
3

--------------------------------------------------------------------------------

Invoicing/Payment
 
Terms:
for the prior month shipments on or before the fifth (5th) day of the month
following the immediately previous month.  All amounts due hereunder with
respect to any month shall be due and payable by wire transfer to an account
designated by Seller in immediately available United States funds no later than
fifteen (15) days after Buyer’s receipt of Seller’s invoice.
Special
 
Provisions:
[None]



4

--------------------------------------------------------------------------------


This Contract includes (i) the foregoing terms, (ii) the Terms and Conditions
attached hereto, and (iii) the Attachments attached hereto.  THE TERMS AND
CONDITIONS AND ATTACHMENTS ATTACHED HERETO ARE INTEGRAL PARTS OF THIS CONTRACT.
 
Accepted and agreed to by the Parties as of the date hereof.
 
SELLER
BUYER:
 
PL PROPYLENE LLC
INEOS Olefins and Polymers USA,
 
a division of INEOS USA LLC
  By:
Nathan  Ticatch
By:
Denis J. Seith
  Title:
President
Title:
CEO & President
  Date:
10-02-09
Date:
10-02-09



5

--------------------------------------------------------------------------------


TERMS AND CONDITIONS


1.            Purchase and Sale.  Each month, Buyer shall pay Seller an amount
equal to the product of (a) the applicable Purchase Price for each Product
multiplied by (b) the quantity in pounds of each Product delivered by Seller to
Buyer hereunder.  Any amounts due and payable by Buyer hereunder that have not
been timely paid shall accrue interest at a rate equal to the lesser of (a)
fifteen percent (15%) per annum or (b) the maximum interest rate which may be
charged pursuant to applicable law.


2.            Taxes and Governmental Charges.  Any tax, fee, excise or
governmental charge or other extraction or any increase in or any additional
such tax, fee charge or extraction (other than taxes based upon, relating to, or
measured by Seller’s net income or net worth) imposed after the execution date
of this Contract upon the sale of any Product sold hereunder that Seller may be
required to pay, shall be paid by Buyer to Seller in addition to the Purchase
Price.  Buyer shall provide Seller with a valid and properly completed exemption
certificate for any tax, fee, charge or extraction upon the sale of any Product
sold hereunder from which Buyer claims exemption.


3.            Limited Warranties.


3.1.            Seller warrants that at the time of delivery to Buyer at the
Delivery Point:  (i) the Product shall meet the applicable specifications for
such Product set forth on Attachment A-1 and A-2, as applicable, attached hereto
(the “Specifications”), (ii) Seller has title to such Product, and (iii) the
Product is free from any encumbrances, liens or similar claims or charges.


3.2.            EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.1. ABOVE, SELLER DOES
NOT MAKE, AND EXPRESSLY DISCLAIMS, AND BUYER EXPRESSLY WAIVES, ANY OTHER
WARRANTIES, ORAL, WRITTEN, EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE
PRODUCT, ALLEGEDLY ARISING FROM ANY USAGE OF ANY TRADE OR FROM ANY COURSE OF
DEALING, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


4.            Quality.


4.1.            All Products delivered hereunder by Seller to Buyer at the
Delivery Point shall meet the applicable Specifications for such Product.


4.2.            Buyer will examine the Product as soon as reasonably possible
after receipt of delivery of the Product and notify Seller of any Product that
fails to meet the applicable Specifications for such Product.  Seller shall not
be responsible for any liability or loss resulting from Product that fails to
meet the applicable Specifications unless Buyer gives Seller written notice of a
claim of such failure within thirty (30) days after receipt of such Product. 
Buyer’s failure to give timely notice to Seller of any such claim will
constitute an unqualified acceptance of the Product and a waiver by Buyer of all
claims with respect thereto.
6

--------------------------------------------------------------------------------

4.3.            SELLER’S TOTAL LIABILITY ARISING FROM THE DELIVERY OF PRODUCT
THAT FAILS TO MEET THE APPLICABLE SPECIFICATIONS, WHETHER BASED IN CONTRACT,
TORT (INCLUDING NEGLIGENCE), INDEMNITY, CONTRIBUTION, STRICT LIABILITY OR
OTHERWISE, WILL NOT EXCEED THE PURCHASE PRICE OF THE PORTION OF THE PRODUCT IN
RESPECT OF WHICH SUCH SPECIFICATIONS WERE NOT MET AND FOR WHICH A CLAIM WAS
PROPERLY MADE IN ACCORDANCE WITH SECTION 4.2. THE LIMITATION ON LIABILITY SET
FORTH IN THIS SECTION 4.3 CONSTITUTES THE MAXIMUM AMOUNT THAT BUYER MAY RECEIVE
AS A RESULT OF ANY LOSS OR LIABILITY ARISING FROM SUCH FAILURE BY SELLER TO
DELIVER PRODUCT THAT MEETS THE APPLICABLE SPECIFICATIONS AND IN NO EVENT SHALL
BUYER BE ENTITLED TO ANY ADDITIONAL AMOUNTS OR OTHER REMEDIES, INCLUDING,
WITHOUT LIMITATION, ANY LOSS OR LIABILITY ARISING AS A RESULT OF THE MIXING OR
COMMINGLING OF THE NONCONFORMING PRODUCT WITH OTHER MATERIALS OR USE OF THE
NONCONFORMING PRODUCT IN SPECIALIZED EQUIPMENT.


5.            Quantity and Nominations.


5.1.            Subject to the terms and conditions of Attachment B attached
hereto, Buyer shall nominate to Seller in writing (by electronic means or
facsimile) the quantity of each Product for delivery by Seller to Buyer at the
Delivery Point at least five (5) business days prior to the beginning of each
month during the Contract Term.  To the extent practicable and unless otherwise
mutually agreed upon between Seller and Buyer, Seller shall deliver Product to
the Delivery Point at a uniform hourly delivery rate consistent with Buyer’s
applicable nomination.  During the month, Buyer may request reasonable
modifications to its nomination by providing Seller with prior written notice. 
Seller shall use reasonable efforts to accommodate any such proposed
modifications but Seller shall have no liability in the event it determines it
is unable to comply in whole or in part with any such proposed modification.


5.2.            Contemporaneously with the delivery of the nomination provided
for in Section 5.1, Buyer shall provide Seller with a written rolling 90 day
forecast setting out its monthly estimated total propylene purchase needs for
the 90 days commencing with the month following the month covered by the
nomination delivered in accordance with Section 5.1.


6.            Measurement.  All Product delivered hereunder by Seller to Buyer
shall be measured at the Delivery Point and analyzed in accordance with the
measurement procedures set forth on Attachment B attached hereto.


7.            Indemnities and Liabilities.


7.1.            SELLER AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW AND
REGARDLESS OF THE PRESENCE OR ABSENCE OF INSURANCE, TO DEFEND, INDEMNIFY AND
HOLD BUYER, ITS DIRECTORS, OFFICERS, EMPLOYEES, BORROWED SERVANTS, AND AGENTS
HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, COSTS, AND EXPENSES
(INCLUDING COURT COSTS, ANY COST OR EXPENSE OF INCIDENT INVESTIGATION, AND
REASONABLE ATTORNEY’S FEES), ARISING FROM OR ON ACCOUNT OF INJURY, DEATH, OR
DAMAGE OF ANY PERSON OR PROPERTY RELATED TO, ARISING OUT OF, OR ATTRIBUTABLE TO
THE OWNERSHIP, POSSESSION, CONTROL, OPERATION OR USE OF ANY PRODUCT PRIOR TO THE
DELIVERY OF SUCH PRODUCT BY SELLER TO THE DELIVERY POINT; PROVIDED, HOWEVER,
NOTWITHSTANDING THE FOREGOING, SELLER’S INDEMNITY OBLIGATION SHALL NOT APPLY TO
THE EXTENT THAT BUYER’S NEGLIGENCE OR WILLFUL MISCONDUCT IS DETERMINED TO BE THE
CAUSE OF SUCH INJURIES OR DAMAGES.
7

--------------------------------------------------------------------------------

7.2.            BUYER AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW AND
REGARDLESS OF THE PRESENCE OR ABSENCE OF INSURANCE, TO DEFEND, INDEMNIFY AND
HOLD SELLER, ITS DIRECTORS, OFFICERS, EMPLOYEES, BORROWED SERVANTS, AND AGENTS
HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, COSTS, AND EXPENSES
(INCLUDING COURT COSTS, ANY COST OR EXPENSE OF INCIDENT INVESTIGATION, AND
REASONABLE ATTORNEY’S FEES), ARISING FROM OR ON ACCOUNT OF INJURY, DEATH, OR
DAMAGE OF ANY PERSON OR PROPERTY RELATED TO, ARISING OUT OF, OR ATTRIBUTABLE TO
THE OWNERSHIP, POSSESSION, CONTROL, OPERATION OR USE OF ANY PRODUCT ON OR AFTER
THE DELIVERY OF SUCH PRODUCT BY SELLER TO THE DELIVERY POINT; PROVIDED, HOWEVER,
BUYER’S INDEMNITY OBLIGATION SHALL NOT APPLY TO THE EXTENT THAT SELLER’S
NEGLIGENCE OR WILLFUL MISCONDUCT IS DETERMINED TO BE THE CAUSE OF SUCH INJURIES
OR DAMAGES.


7.3.            IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ANY LOST PROFITS OR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, CONTINGENT, EXEMPLARY
OR PUNITIVE DAMAGES.


8.            Force Majeure.


8.1.            “Force Majeure Event” shall mean (i) any cause beyond the
reasonable control of the Party concerned (including but not limited to
breakdown of machinery, fire, explosions, hurricane, named storms, war, riots,
or other acts of God), (ii) any labor disturbance, whether or not involving the
employees of the Party concerned or otherwise, and whether or not the
disturbance could be settled by acceding to the demands of a labor group, (iii)
compliance with a request or order of a person purporting to act on behalf of
any government or governmental department or agency (including but not limited
to EPA and OSHA), or (iv) unavailability of raw material, transportation, power,
manufacturing capacity, or Product itself from a Party’s then-contemplated
source of supply.


8.2.            If either Seller or Buyer is rendered unable by a Force Majeure
Event to carry out, in whole or part, its obligations under this Contract and
the Party affected by the Force Majeure Event gives notice and full details of
the event to the other Party as soon as practicable after the occurrence of the
Force Majeure Event (such notice to be confirmed in writing), then during the
pendency of such Force Majeure Event, but for no longer period, the obligations
of the Party affected by the Force Majeure Event (other than obligations to make
payments for Product delivered and accepted) shall be suspended to the extent
required by the Force Majeure Event.  The Party whose performance is suspended
by the Force Majeure Event shall use all reasonable commercial efforts to remedy
the Force Majeure Event with all reasonable dispatch; provided, however, the
foregoing notwithstanding, this provision shall not require Seller to deliver,
or Buyer to receive, the Product at points other than the Delivery Point.
8

--------------------------------------------------------------------------------

8.3.            Whenever Seller’s performance is so affected by a Force Majeure
Event, Seller shall reduce deliveries in a manner that fairly apportions the
consequences of the Force Majeure Event among Seller’s customers (including,
without limitation, Seller’s affiliates or internal needs).  Under no
circumstances will Seller be required to purchase the Product in question from
third parties in order to comply with its Product delivery obligations set forth
herein but may do so, in its sole discretion, provided the substitute product
meets the Specifications.  Whenever Buyer’s performance is so affected by a
Force Majeure Event, Buyer shall reduce deliveries in a manner that fairly
apportions the consequences of the Force Majeure Event among Buyer’s third-party
suppliers.


8.4.            Any Quantities affected by a Force Majeure Event shall be
eliminated from the Contract without liability and shall not be required to be
delivered or purchased hereunder, but the Contract shall remain otherwise
unaffected.


9.            Duty to Warn, Material Safety Data Sheets.


9.1.            Buyer acknowledges that the Product may be or become hazardous,
and it is familiar with the handling, receipt, transportation, storage and use
of such Product, and will take all steps necessary to inform, warn, and
familiarize its employees, agents, customers, and contractors who may handle the
Product, of all hazards pertaining to and proper procedures for safe use of the
Product and of the containers or equipment in which the Product may be handled,
shipped, or stored.  Buyer also agrees to label as appropriate any materials
which it makes or resells that include Product.


9.2.            Buyer acknowledges receipt of Seller’s Material Safety Data
Sheet for each Product delivered hereunder and Buyer’s awareness of the hazards
or risks in handling or using the Product.  Buyer shall take steps as are
reasonable and practicable to inform its employees, agents, contractors and
customers of any hazards or risks associated with the Product, including but not
limited to dissemination of pertinent information contained in the Material
Safety Data Sheet, as appropriate.


10.         Disputes.  The Parties hereby irrevocably consent to the exclusive
jurisdiction of the courts of the State of Texas in and for Harris County and
the United States District Court for the Southern District of Texas, Houston
Division in connection with any disputes or litigation arising out of this
Contract or any of the transactions contemplated thereby.  Each Party waives any
objection which it may have pertaining to improper venue or forum
non-convenience to the conduct of any proceeding in the foregoing courts.  Each
Party agrees that any and all process directed to it in any such litigation may
be served upon it outside of the State of Texas with the same force and effect
as if such service had been made within Texas.  SELLER AND BUYER HEREBY
VOLUNTARILY AND IRREVOCABLY WAIVE TRIAL BY JURY IN ANY ACTION OR OTHER
PROCEEDING BROUGHT IN CONNECTION WITH THIS CONTRACT.
9

--------------------------------------------------------------------------------


11.         Financial Assurances.
 
In the absence of other form of adequate assurance acceptable to Seller in its
sole discretion, if Buyer’s long term corporate credit rating is lower than B1
for Moody’s and if Buyer’s long term corporate family rating is lower than B for
S&P on the date that is sixty (60) days prior to Seller’s estimate of the
Commencement Date or on any date thereafter, then until such time as Buyer’s
long term credit rating improves to a level at or above the foregoing ratings,
Buyer shall comply with following:  Within two (2) business days after Seller’s
receipt of Buyer’s nominations pursuant to Section 5.1, Seller shall provide
Buyer with an invoice (by electronic means or facsimile) setting out Seller’s
estimate of the purchase price Buyer will owe for the nominated deliveries to be
made hereunder for the upcoming delivery month.  Buyer shall deliver one-half
(1/2) of the invoiced amount prior to the commencement of the delivery month and
the remaining one-half (1/2) of the invoiced amount prior to the 15th day of the
delivery month.


Promptly after the end of each delivery month Seller shall prepare and deliver
to Buyer a final invoice for the Product delivered during such delivery month
that is based on the actual quantity delivered during such delivery month and
the Purchase Price for such Product and shall reflect the prepayment, if
applicable, made by Buyer pursuant to the preceding paragraph.  Any amounts due
by either Buyer or Seller as reflected in the final invoice will be paid by the
owing Party within five (5) days after receipt of the applicable invoice.


At such time as Buyer’s long term corporate credit rating equals or exceeds B1
for Moody’s or Buyer’s long term corporate family rating equals or exceeds B for
S&P, then the foregoing requirements with respect to pre-payments or other form
of adequate assurance will be suspended and the Invoicing Payment Terms of the
Contract will be applicable; provided however, the pre-payment obligations set
out in this Section 11 shall once again be applicable if Buyer’s long term
credit rating ever falls below both of the foregoing credit ratings.


12.         Legal and Miscellaneous.


12.1.            This Contract supersedes all prior understandings, drafts,
discussions, or statements, whether oral or in writing, express or implied,
dealing with the same subject matter.  It constitutes a final written expression
of all the terms of this Contract and is a complete and exclusive statement of
those terms.  It may not be amended or modified in any manner except by a
written agreement signed by both Parties that expressly amends this Contract. 
Further, the provisions of this Contract will take precedence over, govern and
control any purchase order, sales acknowledgement, invoice or other writing
between the Seller and Buyer unless such written agreement expressly reflects an
intent to amend or modify the terms of this Contract, it being agreed and
understood, without limitation, that any pre-printed terms and conditions
appearing on any other writing, communication or transmittal between Seller and
Buyer pertaining to the subject matter of this Contract will be null and void
and have no force or effect.


12.2.            With the exception of payment obligations, if the last day of
any time period under this Contract, or the last day for performance of any
obligation, or for giving any notice, or for taking any other action under this
Contract falls on a day that is not a Business Day, then such day shall be
extended to the first day thereafter that is a Business Day.  Notwithstanding
anything to the contrary contained herein, if the last day for any payment
obligation falls on a:  (i) Saturday, then such payment shall be due and payable
on the immediately preceding Business Day, (ii) Sunday, then such payment shall
be due and payable on the immediately following Business Day, or (iii) day that
is not a Business Day (other than a Saturday or Sunday), then such payment shall
be due and payable on the Business Day immediately preceding such non-Business
Day. “Business Day” means, as to any party, any day that is not a Saturday,
Sunday, or other day on which national banks are authorized or required to
close.  A Business Day shall open at 8:00 a.m. and close at 5:00 p.m. Central
Time (or Central Daylight Time, as applicable).  For purposes herein, “month”
means a calendar month.
10

--------------------------------------------------------------------------------


12.3.            ANY QUESTIONS CONCERNING THE INTERPRETATION AND ENFORCEMENT OF
THIS CONTRACT WILL BE GOVERNED BY THE DOMESTIC LAW OF THE STATE OF TEXAS,
WITHOUT REGARD TO THE PRINCIPLES OF THE CONFLICT OF LAWS.


12.4.            Neither party may give any director, employee or representative
of the other party any commission, fee, rebate, gift or entertainment of
significant cost or value in connection with this Contract or enter into any
other business arrangement with any director, employee, or representative of the
other, without prior written notification to the other party.


12.5.            The obligations of the Parties under Sections 3, 4.3, 7, 10,
and 12 will survive termination, cancellation or expiration of this Contract.


12.6.            Should any provision of the Contract be or become illegal or
unenforceable, such provision will be considered separate and severable from
this Contract and the remaining provisions will remain in force and be binding
upon Seller and Buyer as though such provision had never been included.  Any
waiver by either Party of any breach or condition of this Contract will not be
construed as or be deemed to be a waiver of any future breach of such term or
condition.


12.7.            The Section headings of this Contract have been inserted only
to facilitate reference and will have no bearing on the construction and
interpretation of this Contract.


12.8.            This Contract shall extend to and be binding upon the Parties,
their successors and permitted assigns, but it is expressly agreed that neither
Party shall assign this Contract without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, conditioned, or
delayed; provided, however, Buyer acknowledges that Seller intends to obtain
third-party financing for their plant and in connection with such financing,
Buyer consents to the assignment of this Contract in connection with such
financing and agrees that it will enter into a consent to the collateral
assignment by Seller of this Contract to Seller’s financing counterparties,
which consent shall contain customary terms and conditions, including the grant
to such financing counterparties of a right to cure defaults of Seller under
this Contract.
11

--------------------------------------------------------------------------------


12.9.            Any and all notices, requests, consents or other communications
permitted or required to be given under the terms of this Contract shall be in
writing and shall be deemed received (i) if given by electronic transmission,
when transmitted if transmitted on a Business Day and during normal business
hours of the recipient, and otherwise on the next Business Day following
transmission, (ii) if given by certified mail, return receipt requested, postage
prepaid, three (3) Business Days after being deposited in the United States
mails and (iii) if given by Federal Express or other overnight carrier service,
then one (1) Business Day after deposit.  Notice by email shall be effective for
nominations, invoices and similar notifications.  Any notice of default or other
material notifications must be sent pursuant to signed correspondence.  The
mailing address, email address, and facsimile number of each of the Parties is
as follows, (which address and number may be changed by notice given in the
manner provided in this Section 12.9):
 
If to Seller:
PL Propylene LLC
 
Attention:  Senior Vice-President
 
Two Houston Center
 
909 Fannin, Suite 2630
 
Houston, TX 77010
 
Facsimile:  (713) 789-8148
 
Email: jeans@petrologistics.com
 
 
If to Buyer:
INEOS Olefins & Polymers USA,
 
a division of INEOS USA LLC
 
Attention:  Contract Manager, Olefins
 
2600 South Shore Boulevard, Suite 500
 
League City, TX 77573-2944
 
Facsimile #:  (281) 535-6767
 
Email:  jeff.gaikema@ineos.com



12.10.            THE PARTIES CERTIFY THAT THEY ARE NOT “CONSUMERS” WITHIN THE
MEANING OF THE TEXAS DECEPTIVE TRADE PRACTICES (CONSUMER PROTECTION) ACT,
SUBCHAPTER E OF CHAPTER 17, SECTIONS 17.41, ET SEQ., OF THE TEXAS BUSINESS AND
COMMERCE CODE, AS AMENDED (“DTPA”). THE PARTIES COVENANT FOR THEMSELVES AND FOR
AND ON BEHALF OF ANY SUCCESSOR OR ASSIGNEE THAT IF THE DTPA IS APPLICABLE TO
THIS CONTRACT:  (1) THE PARTIES ARE “BUSINESS CONSUMERS” AS THAT TERM IS DEFINED
IN THE DTPA; (2) OTHER THAN SECTION 17.555 OF THE TEXAS BUSINESS AND COMMERCE
CODE, EACH PARTY HEREBY WAIVES AND RELEASES ALL OF ITS RIGHTS AND REMEDIES
THEREUNDER AS APPLICABLE TO THE OTHER PARTY AND ITS SUCCESSORS AND ASSIGNS; AND
(3) EACH PARTY SHALL DEFEND AND INDEMNIFY THE OTHER PARTY FROM AND AGAINST ANY
AND ALL CLAIMS OF OR BY THE INDEMNIFYING PARTY OR ANY OF ITS SUCCESSORS AND
ASSIGNS OR ANY OF ITS OR THEIR AFFILIATES OR SUBSIDIARIES BASED IN WHOLE OR IN
PART ON THE DTPA AND ARISING OUT OF OR IN CONNECTION WITH THIS CONTRACT.


12.11.            Each Party agrees to comply with applicable laws in the
performance of this Contract.


12.12.            If any index or publication referred to in this Contract is
discontinued or ceases to be published, or ceases to provide the referenced
prices (subject to the provisions for a delay in publishing a necessary price as
set out in the Purchase Price Section set out above), the Parties shall promptly
agree upon a replacement publication or reference price that is substantially
similar to the index, publication or price in question.
12

--------------------------------------------------------------------------------


If either Buyer or Seller in good faith believe that the CG Propylene Contract
Benchmark or the PG Propylene Contract Benchmark has ceased to accurately
represent the reference price generally accepted by buyers and sellers of large
volume pipeline delivered Product in the Gulf Coast region, then either Party
shall have the right to propose an alternative reference price by providing the
other Party with written notice.  Upon receipt of such written notice, Buyer and
Seller agree to engage in good faith negotiations to determine if a new
reference price is appropriate and if so what the new reference price shall be. 
Until such time that Buyer and Seller mutually agree on the new reference price,
the reference price shall continue to be the CG Propylene Contract Benchmark or
the PG Propylene Contract Benchmark, as applicable.


12.13.            This Contract may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the Parties may execute this Contract by signing any such counterpart.


12.14.            This Agreement may be executed and delivered in the original,
by facsimile, or by Portable Document Format (PDF) and each of the Parties
agrees that (i) any consent or signed document transmitted by electronic
transmission shall be treated in all manner and respects as an original written
document, (ii) any such consent or document shall be considered to have the same
binding and legal effect as an original document and (iii) at the request of any
Party hereto, any such consent or document shall be re-delivered or re-executed,
as appropriate, by the relevant Party or Parties in its original form.  Each of
the Parties further agrees that they will not raise the transmission of a
consent or document by electronic transmission as a defense in any proceeding or
action in which the validity of such consent or document is at issue and hereby
forever waives such defense.  For purposes of this Contract, the term
“electronic transmission” means any form of communication not directly involving
the physical transmission of paper, that creates a record that may be retained,
retrieved and reviewed by a recipient thereof, and that may be directly
reproduced in paper form by such a recipient through an automated process.


12.15.            Each Party hereby represents and warrants to the other Party
the following:  (i) such Party is duly formed, validly existing, and in good
standing under the laws of the State of its organization, (ii) such Party is
duly qualified, authorized to do business, and in good standing in each other
jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary, (iii) such Party has the power
and authority to enter into and carry out its obligations under this Contract,
(iv) such Party has taken all necessary action on its part to be taken in order
to authorize the execution, delivery and performance of this Contract, (v) the
execution, delivery and performance of this Contract does not cause such Party
to violate applicable law, any applicable order or judgment, or its
organizational documents or constitute a breach or default of any material
contract to which such Party is a party, and (vi) this Contract constitutes a
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms.
13

--------------------------------------------------------------------------------


ATTACHMENT A-1
 
PL Propylene LLC Product Specification
 
Chemical Grade Propylene
 
Name of Product
Polymer Grade Propylene
Date:  October 21, 2008
 
Test
Units
Test Method
Specification
Propylene
Wt % Min
ASTM D2712*
93.0
Propane
Wt % Max
ASTM D2712*
7.0
Methane + Ethane
ppm wt Max
ASTM D2712*
1000
Ethylene
ppm wt Max
ASTM D2712*
50
1,3 Butadiene
ppm wt Max
ASTM D2712*
15
Total C4’s (1)
ppm wt Max
ASTM D2712*
225
Butenes (2)
ppm wt Max
ASTM D27I2*
100
MA + PD + acetylene
ppm wt Max
ASTM D2712*
20
H2 + CO2 + CO + 02
ppm wt Max
ASTM D2504 & D2505*
100
H20
ppm wt Max
Online Analyzer
30
Total Sulfur
ppm wt Max
D-4045
1.0
Total Chlorides (3)
ppm wt Max
Microcoulometry or Equivalent (3)
1.0
CS & Heavier (4)
ppm wt Max
D-2712
25
CO & CO2
ppm wt Max
ASTM D2504 & D2505*
50
Oxygen
ppm wt Max
D-2504
15
Note 1:  Total C4’s include normal butane, butene 1, butene 2, isobutylene, 1,3
Butadiene and iso-butane.
Note 2:  Butenes include 1-butene, 2-butene, and iso-butylene.
Note 3:  Total Chlorides include both inorganic and organic chlorides (methyl
chloride, ethyl chloride and vinyl chloride) and is certified by periodic lab
samples or configuration analysis.
Note 4:  C5 + includes C5 — C9 hydrocarbons and is certified by periodic lab
samples or configuration analysis.

A-1

--------------------------------------------------------------------------------

ATTACHMENT A-2
 
PL Propylene LLC Product Specification
 
Name of Product
Polymer Grade Propylene (high purity)
Date:  October 21, 2008
 
Test
Units
Test Method
Specification
Propylene
Wt % Min
ASTM D2712*
99.5
Propane
ppm wt Max
ASTM D2712*
4000
Methane
ppm wt Max
ASTM D2712*
300
Ethane
ppm wt Max
ASTM D2712*
1000
Hydrogen
ppm wt Max
ASTM 02504*
1.0
Isobutane
ppm wt Max
ASTM D2712*
100
Ethylene
ppm wt Max
ASTM D2712*
10
Normal Butane
ppm wt Max
ASTM D2712*
100
1, 3 Butadiene
ppm wt Max
ASTM D2712*
3.0
Butene (1)
ppm wt Max
ASTM D2712*
10
C5 & Heavier (2)
ppm wt Max
ASTM D-2504*
10
Acetylene
ppm wt Max
ASTM D2712*
2.0
Methyl Acetylene
ppm wt Max
ASTM D2712*
2.0
Propadiene
ppm wt Max
ASTM D2712*
3.0
CO2
ppm wt Max
ASTM D2504*
1.0
CO
ppm wt Max
ASTM D2504*
0.1
Total Oxygenates
ppm wt Max
ASTM D4864*
10
H2O
ppm wt Max
Online Analyzer
2.0
Oxygen
ppm wt Max
ASTM D2504*
2.0
Total Sulfur
ppm wt Max
ASTM D-4045*
0.5
COS
ppb wt Max
ASTM D5303
20
H2S
ppm wt Max
ASTM D3246*
0.5
Arsine
ppb wt Max
LYON 5971
20
Phosphine
ppb wt Max
LYON 5971
20
Ammonia
ppm wt Max
ASTM D3431*
0.2
Methanol
ppm wt Max
Gas Chromatograph
5.0
* Any GC method capable of meeting or exceeding the quality criteria outlined in
the relevant ASTM method.
Note 1:  Butenes include 1-butene, 2-butene, and iso-butylene.
Note 2:  C5 + includes C5 — C9 hydrocarbons and is certified by periodic lab
samples or configuration analysis.



A-2

--------------------------------------------------------------------------------

ATTACHMENT B
 
PROPYLENE MEASUREMENT
 
CUSTODY TRANSFER/MASS MEASUREMENT PROTOCOL
PROPYLENE TURBINE METER WITH DENSITOMETER


Chemical Grade Propylene and Polymer Grade Propylene


SECTION I - METERING EQUIPMENT


Chemical Grade Propylene delivered or received by Seller shall be measured by
MASS MEASUREMENT PROCEDURES using a turbine meter.


Chemical Grade Propylene shall be measured by Mass measurement procedures in
accordance with AGA-3, MPMS, GPA standards and/or procedures agreed to by both
parties.  The determination of the flowing density of the chemical grade
propylene shall be calculated by the use of a densitometer.


Polymer Grade Propylene shall be measured by Mass measurement procedures in
accordance with AGA-3, MPMS, GPA standards and/or procedures agreed to by both
parties.  The determination of the flowing density of the polymer grade
propylene shall be calculated by the flow computer using the API density table
as found in API MPMS Chapter 11.3.3.2.


Each metering station shall be equipped with:  a flow computer capable of
calculating mass, temperature and pressure transmitters.  Additionally, each
chemical grade propylene meter shall be equipped with a densitometer for
measuring product density.


The metering station shall be installed in such a manner that a minimum
back-pressure of 1.5 times the product vapor pressure at maximum operating
temperature is maintained at all times.  Measurement accuracy shall not be
impeded by the effects of pulsation created by pumps or other sources.


All equipment employed in metering and sampling shall be approved as to the
type, materials of construction, method of installation, and maintenance by all
parties involved in the custody transfer of products.  Due consideration shall
be given to the operating pressure, temperature, and characteristics of the
product being measured.


Turbine Meters shall be installed and operated in accordance with the MPMS,
Chapter 5, “Metering”, Sections 3 & 4. Each turbine meter shall be proved
monthly or when accuracy is in question using a ball or piston-type or small
volume prover in accordance with the MPMS, Chapter 4, “Proving Systems.” The
meter shall be repaired or replaced anytime the meter shift is greater than +1-
0.0050 from its established historical meter factor for that flow rate, or
anytime the factor shifts by more than 0.0025 from one proving to the next.  The
meter shall be reproved anytime the current operating flow rate would cause a
change in meter factor greater than +/-0.0010 from the meter factor being used. 
A copy of all meter curves, meter provings, and prover certification data shall
be provided to the customer.
B-1

--------------------------------------------------------------------------------

Densitometers with frequency output shall be installed and proved in accordance
with the MPMS, Chapter 14, Section 6, “Continuous Density Measurement.” The
frequency output may be driven directly into a flow computer capable of
internally converting frequency to corrected flowing density in gm/cc
(preferred), or, to a separate frequency converter and into the flow computer as
a 4-20 mA signal (not preferred).  Proving the densitometer is to be by
entrapping a sample of the flowing stream at system conditions in a
high-pressure vessel known as a pycnometer.  The connections for the pycnometer
shall be installed in the same manner as those of the densitometer.  Thermowells
shall be installed to allow monitoring of the inlet and outlet temperature. 
Accuracy of the densitometer shall be verified monthly or when accuracy is in
question and shall be within +/- 0.001 gm/cc over its entire range and
repeatable within +/¬0,0005 gm/cc.


Temperature and Pressure Transmitters shall be verified monthly using a
certified thermometer and reference gage respectively to ensure current readings
are within +/-0.2 degree F and +/- 1 psi.  A full five (5) point calibration
shall be performed at least once quarterly.  All verification and calibration
data shall be supplied to Buyer.  Accuracy of these devices shall be +/- 0.05%
of scale.


Flow Computers shall be installed and operated in accordance with MPMS. Chapter
21.2, “Flow Measurement Using Electronic Metering Systems” and shall be capable
of accepting turbine pulses and signals from the pressure, temperature, and
density transmitters.  The computer shall convert, as required, and totalize
these signals into daily mass values
Meters, instruments, and check metering systems shall be calibrated or proved at
least once each Month.  Sufficient notice shall be given to all parties to
permit a representative of each to be present.  Reference to any API, ASTM, GPA,
or similar publication shall be deemed to encompass the latest edition,
revision, or amendments thereof.


SECTION II - ACCOUNTING AND MEASUREMENT PROCEDURES


I.            CUSTODY TRANSFER TICKETS


Seller shall furnish to Buyer daily custody transfer tickets, unless otherwise
provided for by contract, for products measured.  The ticket will identify the
product and state the Total Mass to the nearest 1.0 pound-mass.  An unfinished
batch shall he closed out at 2400 hours on the last day of the month, unless
otherwise provided for by contract.
 
II.            MEASUREMENT BASIS
 
A.            MASS MEASUREMENT


Mass measurement shall be accomplished utilizing a turbine meter, densitometer
for chemical grade propylene or API table for chemical grade propylene, and flow
computer to convert volume and density at flowing conditions to total pounds
mass according to the following formula:
B-2

--------------------------------------------------------------------------------

Total Mass = Volume at flowing conditions X MCF X Density at flowing conditions
X DCF = Pounds
 
Volume is in gallons
 
Density is in pounds per gallon
 
MCF is meter correction factor
 
DCF is densitometer correction factor


For polymer grade propylene the DCF will not apply or be 1.0.


III.         PROVINGS AND TOLERANCES


Provings shall meet the recommendations of API Chapters 14.6 and the appropriate
sections of API Chapter 4.


A.            General


1.            Meter provings, calibration of instruments, and maintenance of
measurement equipment will normally be performed by Sellers personnel or may be
delegated to responsible third-party contractors under the direction of Sellers
representative.


2.            A Buyers witness signature does not constitute the approval of the
use of out-of-tolerance equipment, but said signature does attest to the
validity of the proving report.  Note that a valid report may say the system
performance was satisfactory or unsatisfactory, as appropriate.


B.            Proving Intervals


Each meter shall be proven when initially placed into service.  Subsequent
provings shall be made every thirty (30) days, unless in accordance with the
MPMS, Chapter 4.8.2.10, the consistency of the meter factor allows the proving
interval to be extended.  The Statistical Quality Control (SQC) tracking of the
meter factor may allow extension of the interval between provings to sixty (60)
days with written approval of Buyer.  The meter shall be proven as soon as
possible after any meter maintenance is performed.


C.            Meter Factor


1.            Meter proving calculations shall he in accordance with API
Standards.  The average of five (5) consecutive prover runs shall be taken to
establish an initial or new meter factor, provided that the five (5) proving
runs are within 0,0005 (0.05%) of each other and the meter factor is within
0.0025 (0.25%) of the previous meter factor under like operating conditions.


2.            The new meter factor shall be used after each successful proving
if it meets the above proving criteria.


3.            If the new meter factor deviates from the previous meter factor
under like operating conditions by more than plus or minus 0.0025, then one half
(1/2) of the volume measured since the previous proving shall be corrected using
the new meter factor.  If the time of malfunction can be determined by
historical data, then the volume measured since that point in time shall be
corrected using the new meter factor.  The new meter factor shall not be used to
correct volumes measured more than 31 days prior to the new proving.
B-3

--------------------------------------------------------------------------------

4.            No work shall be performed on the measuring element of a turbine
meter without 24 hour notice being given to Buyer except in case of an emergency
and proving the meter.  If any work is performed, a new meter factor shall be
established.


5.            If the new meter factor deviates 0.0025 or more, the element shall
be removed and inspected.  If there is build-up on the internals, then the
element shall be cleaned and the meter re-proved.  If excessive wear is found,
then the element shall be repaired or replaced and the meter re-proved to
establish a new initial meter factor.  After a 24-hour wear-in period, the meter
shall be re-proved and if the meter factor changes more than +/- 0.0015 from the
new initial meter factor, then one-half (1/2) of the volume measured shall be
corrected using the latest meter factor.


6.            The measurement technician shall record all required corrections
to measured volumes and shall describe the findings, method of repair, and
calculations used in making the correction on the meter proving report.  A
correction ticket for the amount of the correction shall be issued.


D.            Density Factor


The average of two (2) successive pycnometer provings shall establish product
flowing density, provided the two (2) successive provings agree within 0,0005
(0.05%).  The new factor should agree with the old factor within 0.0025
(0.25%).  If it does not, the density meter should be cleaned and/or repaired as
required.


IV.         CUSTODY MEASUREMENT STATION FAILURE


If a failure occurs on a custody measurement station or the station is out of
service while product is being delivered, then the volume shall be determined or
estimated by one of the following methods in the order stated:


1.            By using data recorded by any check measuring equipment that was
accurately registering; or


2.            By correcting the error if the percentage error can be ascertained
by calibrations, tests, or mathematical calculations; or


3.            By comparison with deliveries made under similar conditions when
the measurement station was registering accurately; or


4.            By using historical pipeline gain/loss.
B-4

--------------------------------------------------------------------------------

DEFINITIONS


A.            “Day” shall mean a period of twenty-four (24) consecutive hours
commencing at a local time agreed on by all parties involved.


B.            “Gallon” shall mean an U.S. Gallon of 231 cubic inches of liquid
at sixty degrees (60 °F) Fahrenheit and at the equilibrium vapor pressure of the
liquid.


C.            “Barrel” shall mean forty-two (42) U.S. Gallons.


D.            Pound shall mean a unit of weight equivalent to 16 ounces
avoirdupois.


TECHNICAL PUBLICATIONS


1.            Manual of Petroleum Measurement Standards.  American Petroleum
Institute, Washington, D.C.:


(a)          Chapter 1, “Definitions”


(b)          Chapter 4, “Proving System”


(c)          Chapter 5.3, “Turbine Meters”


(d)          Chapter 5.4, “Instruments or Accessory Equipment of Liquid
Hydrocarbon Metering Systems”
 
(e)          Chapter 9.2, “Pressure Hydrometer Test Method for Density or
Relative Density”
 
(f)            API Table 24A, Volume reduction to 60 °F. 6110 - .7785 S.G.


(g)          Chapter 11.2.2, “Compressibility Factors for Hydrocarbons 0.350 -
.637 Relative Density Range and -50°F to +140°F.”


(h)         API 11.2.1 Compressibility Tables 0-90° API gravity


(i)            Chapter 12.2, “Calculations of Petroleum Quantities”


(j)            Chapter 14.6, “Continuous Density Measurement”


(k)         API Chapter 14.4, “Converting Mass of Natural Gas Liquids and Vapors
to Equivalent Liquid Volumes”


(l)            Chapter 14.8, “Liquefied Petroleum Gas Measurement”


(m)        Chapter 14.7, “Mass Measurement of Natural Gas Liquids”


(n)         Chapter 21.2, “Flow Measurement Electronic’s Liquid Measurement”


ASTM-D-1250 (Table 24), “Volume Corrected to 60°F and equilibrium vapor
pressure”
B-5

--------------------------------------------------------------------------------

Gas Processors Association


(a)         GPA Standard 2140 “Liquefied Petroleum Gas Specifications and Test
Methods”


(b)         GPA Standard 2145 “Table of Physical Constants of Paraffin
Hydrocarbons and Other Components of Natural Gas”


(c)          GPA Standard 2174 “Method of Obtaining Hydrocarbon Fluid Samples
Using a Floating Piston Cylinder”


(d)          GPA Standard 2177 “Method for the Analysis of Demethanized
Hydrocarbon Mixtures Containing Nitrogen and Carbon Dioxide by Gas
Chromatography”


(f)          GPA Standard 8182 “Tentative Standard for the Mass Measurement of
Natural Gas Liquids”


References to any API, GPA or ASTM shall be deemed to encompass the latest
edition, revision or amendment, thereof.
 
 
B-6

--------------------------------------------------------------------------------